Filed 3/4/22 P. v. Anderson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                   C093934

                   Plaintiff and Respondent,                                      (Super. Ct. Nos. 17F3799,
                                                                                     18F8075, 19F1009)
         v.

STONEY ALLEN ANDERSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Stoney Allen Anderson filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) We ordered supplemental briefing regarding two perceived sentencing errors; the
parties agree in their briefing that the record evinces errors and that the case should be
remanded with directions to the trial court to rectify these errors. Accordingly, we will
remand the case for resentencing with directions and otherwise affirm the judgment.


                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
        This case returns to us after we previously remanded the case for resentencing.
(People v. Anderson (July 17, 2020, C090268) [nonpub. opn.] (Anderson).) In our
previous opinion, we summarized the three cases that were at issue in the appeal, saying:
“This appeal involves three different cases. In case No. 17F3799, defendant pleaded no
contest to inflicting corporal injury on a dating partner (Pen. Code, § 273.5, subd. (a);
count one)1 and assault with a deadly weapon (§ 245, subd. (a)(1); count two). In case
No. 18F8075, a jury found defendant guilty of two counts of inflicting corporal injury on
a dating partner. (§ 273.5, subd. (a); counts one and two.) The court found true an
allegation of a prior prison term for a 2012 conviction for receiving a stolen motor
vehicle (§ 496, subd. (d)) under section 667.5, subdivision (b). The court also found true
multiple allegations of prior convictions in case No. 17F3799. In case No. 19F1009,
defendant pleaded no contest to one misdemeanor count of preventing or dissuading a
witness from testifying. (§ 136.1, subd. (a)(1).) [¶] The trial court sentenced defendant
to an aggregate term of 13 years eight months in state prison, including one year for the
prior prison term enhancement.” (Anderson, C090268.)
        Defendant appealed, asserting the prior prison term enhancement should be
vacated because of the passage of Senate Bill No. 136 (2019-2020 Reg. Sess.) and
challenging the fines and fees the court purportedly imposed at sentencing. (Anderson,
supra, C090268.) We struck the enhancement and remanded the case for a full
resentencing in light of the changed circumstances. (Ibid.) As to the fines and fees, we
observed the trial court had neglected to impose any fines and fees in its oral
pronouncement, and directed the trial court to consider the issue of fines and fees on
remand. (Ibid.)




1   Undesignated statutory references are to the Penal Code.

                                              2
       At the resentencing hearing, the trial court imposed a total aggregate sentence of
12 years eight months, the same sentence it had previously imposed minus the prior
prison term enhancement. The court then considered defendant’s custody credits and
noted that at the original sentencing, defendant had received credit for a total of 600 days.
The court expressed uncertainty as to whether it was required to recalculate defendant’s
credits as of the resentencing date, and ultimately awarded the same amount of credit:
600 days.
       As relevant here, the trial court imposed a $600 restitution fine (§ 1202.4) in case
No. 18F8075 and a second $600 restitution fine in case No. 17F3799. The court also
imposed a $500 domestic violence fine (§ 1203.097) in case No. 17F3799. The court
determined defendant did not have the ability to pay fines and fees, and said it would
“strike the fines that are not mandatory, which means that I am still imposing the $600.00
fine for restitution. That is mandated by statute. . . . [¶] [I] will maintain in place the
$500.00 of domestic violence fee that was previously imposed and I believe statutorily
required. I’m going to leave that one in place pursuant to Section 1203.097 [subd.]
(a)(5).”
       Defendant timely appealed; the case was fully briefed on February 15, 2022,
following supplemental briefing, and was assigned to this panel on November 24, 2021.
                                       DISCUSSION
       Counsel filed an opening brief that sets forth the facts and procedural history of
the case and requests this court to review the record and determine whether there are any
arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
       After examining the entire record pursuant to Wende, we requested briefing from
the parties on whether the trial court erred in failing to recalculate defendant’s custody
credits at the resentencing hearing, and also failed to exercise informed discretion when it
imposed fines and fees that exceeded the statutory minima, despite expressing its



                                               3
intention to strike all nonmandatory fines. The parties agree in their briefing that the
errors occurred and remand is appropriate.
       “Where a defendant has served any portion of his sentence under a commitment
based upon a judgment which judgment is subsequently declared invalid or which is
modified during the term of imprisonment, such time shall be credited upon any
subsequent sentence he may receive upon a new commitment for the same criminal act or
acts.” (§ 2900.1.) In other words, “when a prison term already in progress is modified as
the result of an appellate sentence remand, the sentencing court must recalculate and
credit against the modified sentence all actual time the defendant has already served,
whether in jail or prison, and whether before or since he was originally committed and
delivered to prison custody.” (People v. Buckhalter (2001) 26 Cal.4th 20, 29.) At
defendant’s resentencing hearing, the trial court awarded the same number of custody
credits it had previously awarded at defendant’s original sentencing and did not
recalculate defendant’s credit to reflect the actual time he had now served, including the
time since he had been originally committed to prison custody. 2 We agree with the
parties that the trial court must recalculate defendant’s custody credits in accordance with
Buckhalter, and will remand the case accordingly.
       The trial court also imposed two $600 restitution fines and a $500 domestic
violence fine after expressing its intention to strike all nonmandatory fines.
Section 1202.4, subdivision (b), which requires a restitution fine in “every case where a
person is convicted of a crime,” sets the minimum fine for a felony conviction at $300. A




2 The trial court apparently believed that the Department of Corrections and
Rehabilitation would inform the court if correction was needed. According to the People,
no such correction has occurred.

                                              4
restitution fine is imposed for each case, not each count. 3 (People v. Sencion (2012)
211 Cal.App.4th 480, 483.) The court’s statement that the $600 fines were “mandated by
statute,” coupled with its expressed intention to strike all nonmandatory fines, suggests its
exercise of discretion in imposing these fines was not informed.
       Section 1203.097, subdivision (a)(5)(A) requires the imposition of a $500
domestic violence fine, but permits the reduction or waiver of the fine if the trial court
finds a defendant lacks the ability to pay. Imposing the fine here was inconsistent with
the trial court’s statement that it would be striking all nonmandatory fines, and it is not
clear that the court understood it had discretion to strike or reduce the fine. Where “the
record is at the very least ambiguous as to whether the court understood” its discretion,
remand is appropriate. (People v. Ochoa (2020) 53 Cal.App.5th 841, 853; People v.
Gutierrez (2014) 58 Cal.4th 1354, 1391.) Accordingly, we will remand for resentencing
so the trial court may exercise informed discretion as to the fines and fees imposed.
       Finding no other errors that would result in a disposition more favorable to
defendant, we otherwise affirm the judgment.




3 The trial court may, but is not required to, calculate the amount of the restitution fine
as a product of the number of counts in a case. (§ 1202.4, subd. (b)(2).)

                                              5
                                      DISPOSITION
       The matter is remanded for resentencing, where the trial court must recalculate the
number of custody credits to which defendant is entitled and exercise its discretion in
imposing fines and fees. At the conclusion of the resentencing, the trial court is directed
to prepare an amended abstract of judgment and forward a certified copy of the amended
abstract to the Department of Corrections and Rehabilitation. In all other respects, the
judgment is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:




     /s/
Mauro, Acting P. J.




     /s/
Renner, J.




                                             6